Citation Nr: 1452343	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.

3.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from December 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal was processed using paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  An unappealed July 2006 rating decision denied service connection for chronic fatigue syndrome because the Veteran did not have a current disability. 

2.  The evidence received since the unappealed July 2006 RO decision is new and material as it relates to unestablished facts necessary to substantiate the Veteran's chronic fatigue syndrome.

3.  The competent medical evidence of record reflects that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome and that symptoms associated with a chronic fatigue disability are not manifestations of an undiagnosed illness.

4.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

5.  Ischemic heart disease was diagnosed following active service. 


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that denied the Veteran's claim for service connection for chronic fatigue syndrome is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2. The evidence received since the RO's July 2006 rating decision is both new and material and, the issue of entitlement to service connection for chronic fatigue syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2014). 

3.  A chronic fatigue disability was not incurred or aggravated by service, or as due to Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.88a (2014).  

4.  Ischemic heart disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

With respect to the new and material evidence and entitlement to service connection for ischemic heart disease issues, the benefits sought are granted herein.  It follows that any errors committed regarding the aforementioned duties are harmless.

Regarding the issue of service connection for chronic fatigue syndrome, in June 2011 VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  The June 2011 VCAA notice was issued to the Veteran prior to the October 2011 rating decision from which the instant appeal arises.  The issue on appeal was readjudicated in the March 2014 statement of the case.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA examination in March 2014.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2014 examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the examination. 

There remains no issue as to the substantial completeness of the Veteran's claims decided below.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above. 

Application to Reopen

The Veteran contends that his chronic fatigue disability is etiologically related to his active military service and that service connection is therefore warranted.  Significantly, the record reflects that the Veteran previously submitted a claim for service connection for chronic fatigue syndrome, which the RO denied in a July 2006 rating decision on the grounds that the condition was not clinically diagnosed (i.e., no current disability).

The Veteran did not submit a notice of disagreement (NOD) with the July 2006 RO denial of his chronic fatigue syndrome claim, nor supplement the record with new and material evidence within one year of its promulgation.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the July 2006 RO rating decision is considered final.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014). 

The Veteran has since applied to reopen his chronic fatigue syndrome disability claim.  In response, the RO declined to reopen the claim in an October 2011 rating decision.  However, in a March 2014 statement of the case the RO reopened the claim and then denied it on the merits.  Notwithstanding the RO's actions, the Board must still consider whether new and material evidence has been submitted as the outcome of that inquiry will determine whether it has jurisdiction to adjudicate the underlying issue de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a) (2014); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Board finds that the Veteran has presented new and material evidence sufficient to reopen his claim regarding chronic fatigue syndrome.  The evidence received since the July 2006 rating decision regarding service connection for chronic fatigue syndrome includes a January 2013 VA examination report which reveals a diagnosis of sleep apnea and notes that the problem was diagnosed after the Veteran's complaints of daytime fatigue. 

The aforementioned evidence, which is presumed credible for the purpose of determining whether it is new and material, post-dates the July 2006 decision and pertains to an unestablished fact (i.e., a current disability) necessary to decide the Veteran's claim.  Specifically, the newly received evidence suggests that the Veteran has a current clinical diagnosis regarding fatigue, thereby satisfying the threshold element for service connection, which was not met at the time of the prior rating decision.  Such evidence is both new and material.  As such, the issue of service connection for chronic fatigue syndrome is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, this appeal is granted.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) (2014).  

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; such unexplained multisymptom illnesses defined by a cluster of signs or symptoms as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders; or any diagnosed illness that the Secretary determines under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 38 C.F.R. § 3.317(a)(5).  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(6). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, the provisions pertaining to Persian Gulf veterans allow for presumptive service connection for certain infectious diseases.  38 C.F.R. § 3.317(c).  However, the Veteran's claim does not pertain to any of the diseases, so this provision is not applicable.

A diagnosis of chronic fatigue syndrome for VA purposes requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) non-exudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a (2014).  As noted above, however, consideration under 38 C.F.R. § 3.317 remains warranted in cases where chronic fatigue syndrome is diagnosed, as it is an unexplained multisymptom illness defined by a cluster of signs or symptoms. 

In this case, the claimed ischemic heart disease at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disease associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina], all chronic B-cell leukemias [including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia], multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Board is also mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


Analysis

Chronic fatigue syndrome, to include as due to undiagnosed illness

The Veteran's service treatment records do not indicate any treatment for chronic fatigue syndrome or associated symptoms.  Beginning in February 2005, the Veteran sought treatment for shortness of breath and dyspnea.  The Board notes that in private treatment records dated in 2009, a private clinician, Dr. M.S., indicated that the Veteran had complained of fatigue since 2007, however, no diagnosis of chronic fatigue syndrome was noted.  See June, July, and August 2009 treatment records from Dr. M.S.  Dr. M.S. stated that there was no known cause for the Veteran's fatigue, but that the Veteran also has benign prostatic hypertrophy which wakes him up at night.  The Board's review of the record reflects that none of the complaints are considered a diagnosis of chronic fatigue syndrome or considered an undiagnosed illness in this Veteran.

During the March 2014 VA examination, the Veteran complained of generalized fatigue and decreased endurance.  He claimed he could not stand for prolonged periods owing to body aches, back pain, and generalized fatigue.  The examiner noted that the medical record did not endorse any documentation of signs or symptoms of chronic fatigue syndrome, and that there was no history of disabling fatigue leading to decline in ability to work by more than 50 percent.  No periods of exacerbation or waxing or waning of symptoms were noted.  The examiner provided a negative response regarding whether the Veteran's symptoms due to chronic fatigue syndrome restricted routine daily activities as compared to pre-illness level, resulted in incapacitation, or impacted his ability to work.   

The March 2014 VA examination report also reflects that the examiner determined that the Veteran did not have any findings, signs, or symptoms, or cognitive impairment attributable to chronic fatigue syndrome.  The March 2014 VA examiner concluded that, based on review of medical records, VBMS, and VA medical records, and physical exam findings, there was no diagnosis of chronic fatigue syndrome and that it was less likely that his symptoms were related to chronic fatigue syndrome.  

The Board also notes that chronic fatigue has been documented as a symptom of the Veteran's obstructive sleep apnea for which service connection was granted and also considered in his compensation for that disability.  Therefore, the remaining question is whether the Veteran suffers from a chronic fatigue disability to include as a result of undiagnosed illness.

The March 2014 examiner also noted that many of the Veteran's symptoms are related to obstructive sleep apnea, general insomnia, anxiety and panic attacks, and posttraumatic stress disorder.  The examiner also reported that the Veteran's body aches, back pain and elbow pain are from prolonged standing, while cutting hair as a barber, and could be from general decline in functioning from aging.  It was concluded that it is less likely that the Veteran's symptoms are related to the Gulf War.

Thus, the only evidence that the Veteran has a diagnosis of chronic fatigue syndrome or that his symptoms are manifestations of an undiagnosed illness is his own assertions.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to symptoms, such as fatigue and pain, but the diagnosis and etiology of these symptoms is a complex question requiring medical expertise, particular when the issue is whether any specific diagnosis is appropriate to explain the subjective complaints.  Thus, because the criteria for chronic fatigue syndrome have not been met, and because there is no undiagnosed illness as the symptoms are clinically accounted for, service connection is not warranted for a chronic fatigue disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic fatigue disability.  Therefore, his claim must be denied. 

Ischemic Heart Disease

The Veteran asserts that his coronary artery disease is related to service.  He asserts that service connection is warranted on a presumptive basis, based upon exposure to Agent Orange during service.

The Veteran's DD Form 214 indicates that he received the Vietnam Service Medal with 2 bronze stars and Vietnamese Campaign Medal with 60 device for his service in Vietnam.  Service treatment records indicate that the Veteran was in Vietnam.  Therefore, exposure to herbicides is conceded.  38 C.F.R. § 3.307(a) (6) (iii).  

The Board finds that a cardiovascular disorder was not chronic in service.  Service treatment records reflect a normal clinical evaluation of the heart upon annual examination in May 1979, November 1982, Septemebr 1985, July 1987, August 1988, and October 1990.  Service treatment records also reflect that complaints of chest pain and palpitation or pounding heart were noted in October 1967 and June 1968.  However, at no time was any diagnosis of a heart condition noted.  

Post-service medical records dated in 2005 reflect diagnoses and treatment of non-obstructive coronary artery disease.  See September 2005 cardiac catheterization report.

A July 2010 private CT was ordered and the indication was coronary ischemic heart disease.  The conclusion of the CT angiography indicated normal examination where visualized, however the right coronary artery was technically difficult due to pacemaker and motion artifact.

The Veteran had a VA examination in November 2010.  The Veteran reported that he had chest pain, shortness of breath, and feelings of tiredness.  He reported that he had a pacemaker inserted in 2005, but that he didn't know the reason.  The VA examiner noted that there was no history of myocardial infarction, congestive heart failure, rheumatic heart disease, cardiac surgery, coronary artery bypass, valvular surgery, cardiac transplant, or angioplasty.  Chest x-ray and echocardiogram were ordered and showed no acute cardiopulmonary disease and incomplete bundle branch block, right with electronic pacemaker with a mild to moderate degree of functional impairment.  No ischemic heart disease was found according to the 2010 examination report.

The Board finds that service connection is warranted for coronary artery disease. The Veteran's exposure to Agent Orange is presumed, based upon his service in Vietnam during the Vietnam era.  VA regulations provide that service connection may be presumed for ischemic heart disease, to include coronary artery disease, for Veterans who were exposed to Agent Orange.  The evidence shows an assessment of coronary artery disease by VA in 2005.  While the November 2010 VA opinion did not find evidence of ischemic heart disease at that time, the examiner did not address the evidence showing a diagnosis of non-obstructive coronary artery disease in 2005 or the 2010 CT indication of ischemic heart disease, and the opinion is of limited probative value.  In light of the evidence showing a diagnosis of coronary artery disease, the Board finds that the Veteran is shown to have a heart disorder which fits within the definition of ischemic heart disease as defined at 38 C.F.R. § 3.309(e), and presumptive service connection is warranted for coronary artery disease.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for coronary artery disease. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a chronic fatigue syndrome is reopened; the appeal is allowed to this extent. 

Service connection for a chronic fatigue disability to include as due to an undiagnosed illness from Persian Gulf War service, is denied.

Service connection for ischemic heart disease claimed as the result of herbicide exposure is granted. 



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


